Citation Nr: 1758946	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-04 340	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio
 
 
THE ISSUES
 
1.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.
 
2.  Entitlement to service connection for a back disorder.
 
3.  Entitlement to service connection for a right knee disorder.
 
4.  Entitlement to service connection for a left knee disorder.
 
5.  Entitlement to service connection for a right ankle disorder.
 
6.  Entitlement to service connection for a left ankle disorder.
 
7.  Entitlement to service connection for a left heel disorder.
 
8.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1964 to September 1967. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
 
The Veteran testified at an April 2016 video conference hearing before the undersigned.  A copy of the transcript is of record.
 
In an August 2016 decision, the Board denied entitlement to service connection for prostate cancer and remanded the remaining claims.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, the Court granted a joint motion for remand, vacated the Board's August 2016 decision, and remanded the case for further action consistent with the terms of the joint motion for remand.  
 
The issues of entitlement to service connection a back disorder, a left ankle disorder, a headache disorder, to include as secondary to service-connected disabilities; and for prostate cancer, claimed as due to exposure to herbicides, are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  A chronic right knee disorder was not demonstrated in service, and right knee arthritis was first manifested years after his separation from active duty.
 
2.  A chronic left knee disorder was not demonstrated in service, and left knee arthritis was first manifested years after his separation from active duty.
 
3.  The Veteran does not have a current right ankle disability.
 
4.   A chronic left heel disorder was not demonstrated in service
 
 
CONCLUSIONS OF LAW
 
1.  A  right knee disability was not incurred in or aggravated by service, and right knee arthritis may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
 
2. A left knee disability was not incurred in or aggravated by service, and left knee arthritis may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
 
3.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.
 
4.  A left heel disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Further, as to the issues addressed in this decision there has been substantial compliance with its August 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
Relevant Laws and Regulations
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
 
For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a compensable degree within one year of a veteran's discharge from active duty.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307. In this case, however, there is no competent evidence showing that the Veteran's right and left knee arthritis manifested to a compensable degree within one year of discharge from active duty.  Hence, service connection on a presumptive basis as a chronic disease is not for consideration.

Right and Left Knees
 
The Veteran is currently diagnosed with bilateral osteoarthritis, as detailed in the March 2017 VA examination.  Hence the Veteran has a current disability as required by 38 C.F.R. § 3.303.
 
In December 1964, the Veteran fell approximately 15 feet from a scaffold, landed on his left heel, and fell back on his right leg, with the right leg straight out and back.  Service treatment records note complaints of left knee pain in December 1964, but the physician ruled out left knee fracture.  Significantly, thereafter there were no further reports of knee pain or injury, or diagnosis of a knee disorder.  
 
Following a March 2017 VA examination, the examiner opined that it was less likely than not that the Veteran's current left knee arthritis was incurred in or caused by service.  In a May 2017 addendum opinion, the examiner stated that it was less likely than not that the Veteran's right knee arthritis was incurred in or caused by service.  The examiner explained that service treatment records contained no documentation of any specific knee injury and the September 1967 separation examination revealed normal lower extremities.  The evidence did show a postservice November 2009 knee injury as a consequence of the appellant stepping into a hole while walking his dog.  The examiner opined that it was likely that the Veteran's bilateral knee arthritis was naturally occurring.
 
In a February 2010 private medical opinion, Steven Riley D.C. opined that "considering the condition of his back, knees, and hips, it is very likely that [the Veteran's] conditions are the result of injuries which are directly causally related to those injuries suffered while injured in the service."  In a May 2016 private medical opinion, Gary L. Wheat, D.C. opined that it was "highly probabl(e) that the fall in 1964 resulted in the severe degeneration" of the Veteran's back, hips, and knees.  Dr. Wheat noted that the Veteran fell 25 to 30 feet in service. While both of these opinions are favorable to the Veteran, however, neither is supported by adequate rationale.  Dr. Wheat also based his opinion on the inaccurate factual premise that the Veteran fell 25 to 30 feet when contemporaneously prepared service treatment records indicate that he fell no more than 15 feet.
 
The Board finds that the most probative evidence is against finding a nexus between the Veteran's in-service fall and his bilateral knee arthritis.  Hence, service connection on a direct basis is not warranted.
 
In making this decision, the Board acknowledges that the Veteran is competent to report knee pain and the circumstances surrounding as such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that the reports from the Veteran that his knees were injured in service to be outweighed by contemporaneously prepared service treatment records indicating that he did not suffer a knee injury with chronic residuals.  Further, post-service treatment records show that the Veteran's earliest report of knee pain was in his May 2009 statement and earliest diagnosis of a knee disability was in January 2010.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service).
 
As the preponderance of the most probative evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 

Right Ankle 
 
VA treatment records and the January 2010 and March 2017 VA examinations show that the Veteran does not have a current diagnosis for his right ankle condition.  Further, it does not appear that he received treatment for his right ankle condition from his chiropractors, who treated him for his back, hips, and knees.  
 
The Board acknowledges that the Veteran reported right ankle soreness, stiffness, and pain at the March 2017 VA examination.  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). Hence, the Veteran does not have a current disability as required by 38 C.F.R. § 3.303.  Therefore, service connection on a direct basis is not warranted.
 
As the preponderance of the most probative evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
Left Heel
 
The Veteran is currently diagnosed with left foot plantar fasciitis, as detailed in the March 2017 VA examination.  Hence the Veteran has a current disability as required by 38 C.F.R. § 3.303.
 
In December 1964, the Veteran fell approximately 15 feet from a scaffold, and landed on his left heel.  Service treatment records note left heel pain and moderate tenderness to direct palpation with some pain in December 1964.  X-rays of the heel were negative.  The Veteran also reported left foot pain in April 1967.  The September 1967 separation examination revealed normal lower extremities.  
 
Post-service treatment records show that the Veteran was evaluated for custom-made foot orthotics for his plantar fasciitis in May 1999.  According to the May 1999 private treatment note, the Veteran was noted to present typical plantar fasciitis symptoms for the past six months.  He was a truck technician and was on concrete floors for nine to ten hours a day.  
 
In a January 2010 VA examination, the examiner found that the left foot showed no pain, soreness, or tenderness over the plantar surface.  He opined that the Veteran's left foot and heel were normal
 
Following a March 2017 VA examination the examiner diagnosed the Veteran with left foot plantar fasciitis.  He found that there was pain in the left foot only when it was bearing weight.  The Veteran reported pain and discomfort while walking and occasionally needing to use shoe inserts.  The examiner opined that it was less likely than not that the Veteran's left foot plantar fasciitis and heel spurs were related to his service. The examiner noted that a September 1967 separation examination revealed normal findings, and that it was not until May 1999 that the appellant reported a six month history of left foot pain.  The examiner further noted that the Veteran was walking normally within two weeks of his inservice fall.  The examiner explained that plantar fasciitis and heel spurs usually occur over a long period of time and the Veteran had reported walking five miles a day as part of his work.
 
The Board finds that the most probative evidence is against finding a nexus between the Veteran's in-service fall and his left foot plantar fasciitis.  Hence, service connection on a direct basis is not warranted.
 
As the preponderance of the most probative evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to service connection for a right knee disorder is denied.
 
Entitlement to service connection for a left knee disorder is denied.
 
Entitlement to service connection for a right ankle disorder is denied.
 
Entitlement to service connection for a left heel disorder is denied
 
 
REMAND
 
Prostate Cancer
 
In the joint motion for remand, the parties agreed that the Board's August 2016 decision did not sufficiently support its finding that VA satisfied its duty to assist the Veteran in developing his claim and that the Board did not ensure that VA satisfied its duty to assist.  The parties agreed that the Board failed to address the fact that the RO did not verify whether the USS Hornet sent crew ashore or obtain the ship's actual deck logs.  Additionally, the parties were particularly concerned that the Veteran reported undergoing an Agent Orange protocol examination at a VA medical center, but no attempts were made to obtain this examination report, which was not of record.  In light of the above and after a review of the record, the Board finds that further development is warranted. 
 
Back and Left Ankle
 
The March 2017 VA examinations for the back and ankles do not address the prior diagnoses of lumbar and left ankle strains made by the January 2010 VA examiner.  As such, a new VA medical opinion is warranted.
 
Headache
 
The Veteran contends that his headaches are, in part, secondary to the pain resulting from his back and left ankle pain.  Given that the issue of entitlement to service connection for a headache condition is inextricably intertwined with the remanded claims of service connection, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must attempt to obtain all pertinent records which are not currently part of the claims file, to include an Agent Orange Protocol Examination report.  If the AOJ cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The appellant must then be given an opportunity to respond.
 
2.  The AOJ must contact the Joint Services Records Research center (JSRRC) and request that they determine when the USS Hornet served near the Republic of Vietnam at any time between November 1964 and September 1967.  For each pertinent period identified the JSRRC is to review of all pertinent deck logs of the USS Hornet to determine whether the appellant ever was sent on temporary duty to the Republic of Vietnam.  All efforts to verify the appellant's claim that he was sent to the Republic of Vietnam must be carefully documented in the claims file.

If the RO cannot locate any pertinent service records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
  
3.  Arrange for an addendum VA medical opinion to address the nature and etiology of the Veteran's previously diagnosed lumbar strain and left ankle strain.  The opinion should be rendered by the March 2017 VA examiner or, if he is unavailable, a similarly qualified physician.  
 
The physician should address whether it is at least as likely as not that the Veteran's lumbar strain and left ankle strain are due to his military service. If the physician finds that it is at least as likely as not that either a lumbar strain or left ankle strain are due to service, then she/he must address the nature and etiology of the Veteran's headache condition, to specifically include addressing whether it is at least as likely as not that the appellant's headache disorder is caused or aggravated by pain associated with the claimant's low back and left ankle.  
 
The physician must consider the Veteran's lay statements, including his testimony at his April 2016 hearing regarding the effects of his injury in service.  The physician must consider and address the February 2010 medical opinion provided by Steven Riley D.C., as well as the May 2016 opinion provided by Gary L. Wheat, D.C.  If the examining physician disagrees with either opinion she/he must explain why.
 
A complete rationale for all opinions expressed must be provided.  If a requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.
 
4.  After the requested development has been completed, the RO should review the development to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

5. Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


